Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Michael Stallman on 8/11/2022.

The application has been amended as follows: 
1. (Currently Amended) A method for laser welding a workpiece along a weld line, comprising steps of: 
delivering a focused beam of laser radiation to the workpiece, the focused beam having a focused center beam and a concentric focused annular beam, the focused center beam being smaller than the focused annular beam on a surface of the workpiece exposed to the focused beam; 
moving the focused beam laterally with respect to the workpiece along the weld line, the focused center beam having a center processing power and the focused annular beam having an annular processing power; 
reducing power of the focused annular beam from the annular processing power to a lower power; 
stopping the lateral movement of the focused beam with respect to the workpiece when the focused beam reaches an end location on the weld line; 
thereafter, increasing power of the focused center beam from the center processing power to a higher power; 
thereafter, ramping down power of the focused annular beam at a first annular ramp rate while ramping down power of the focused center beam at a first center ramp rate; and 
thereafter, ramping down power of the focused annular beam at a second annular ramp rate while ramping down power of the focused center beam at a second center ramp rate, the second annular ramp rate being less than the first annular ramp rate, and the second center ramp rate being less than the first center ramp rate.

3. (Currently Amended) The laser welding method of claim 2, wherein the optical fiber includes a center core for guiding the focused center beam and an annular core for guiding the focused annular beam.

9. (Currently Amended) The laser welding method of claim 1, wherein the step of ramping down the power of the focused annular beam at a second annular rate and ramping down the power of the focused center beam a second center rate, ramps down the powers of the focused annular beam and the focused center beam to an off- power.

12. (Currently Amended) The laser welding method of claim 1, wherein the lower power and the higher power are then maintained for a dwell time before the steps of ramping down power of the focused annular beam and ramping down power of the focused center beam.

16. (Currently Amended) The laser welding method of claim 12, wherein the reduction in power of the focused annular beam from the annular processing power to the lower power is between about 10% and 20%.

17. (Currently Amended) The laser welding method of claim 1, further including a step of applying a pulse of laser power after the steps of ramping down power of the focused annular beam and ramping down power of the focused center beam.

Response to Arguments
With respect to claim rejection under 35 U.S.C. 112(b), applicant amended claims 1, 6-8, and 20 filed on 07/20/2022, which overcomes the claim rejection. Therefore the claim rejection under 35 U.S.C. 112(b) is withdrawn.

With respect to the Double Patenting rejection, applicant’s argument filed on 07/20/2022 is persuasive. Applicant provides significant differences between the present application and the copending application 16/2786,623. Therefore, the Double Patenting rejection is withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Allowance of claims 1-20 are indicated. 
Reference Salokatve (US 201801476614) is the closest prior art.

    PNG
    media_image1.png
    299
    485
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    224
    206
    media_image2.png
    Greyscale

Salokatve teaches a method for laser welding a workpiece (workpiece 14) along a weld line (See fig.3), comprising steps of: delivering a focused beam (laser beam 16) of laser radiation to the workpiece (workpiece 14), the focused beam (laser beam 16) having a focused center beam (inner beam 41) and a concentric focused annular beam (annular outer beam 42), the focused center beam (inner beam 41) being smaller than the focused annular beam on a surface of the workpiece exposed to the focused beam (See fig.3, inner beam 41 is smaller than the annular outer beam 42); moving the focused beam laterally with respect to the workpiece along the weld line (See para.[0009] “A laser beam, focused on the seam, heats the material and that heat is quickly conducted through the sheets causing it to melt and join together. The focusing optic is moved along the seam while it focuses the laser beam to the sample, leaving a high quality weld.”), the focused center beam having a center processing power and the focused annular beam having an annular processing power (inner beam 41 and annular outer beam 42 inherently have processing powers).
However, Salokatve does not teaches or suggest the limitation of reducing power of the focused annular beam from the annular processing power to a lower power; stopping the lateral movement of the focused beam with respect to the workpiece when the focused beam reaches an end location on the weld line; thereafter, increasing power of the focused center beam from the center processing power to a higher power; thereafter, ramping down power of the focused annular beam at a first annular ramp rate while ramping down power of the focused center beam at a first center ramp rate; and thereafter, ramping down power of the focused annular beam at a second annular ramp rate while ramping down power of the focused center beam at a second center ramp rate, the second annular ramp rate being less than the first annular ramp rate, and the second center ramp rate being less than the first center ramp rate.
In addition, one of ordinary skill in the art would not found obvious teaching or motivation among the references to meet all limitations in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRIS Q LIU/Examiner, Art Unit 3761